

116 HR 3605 IH: Protecting American Consumers from Robocalls Act
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3605IN THE HOUSE OF REPRESENTATIVESJune 28, 2019Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the private right of action under the Telephone Consumer Protection Act for calls in
			 violation of the Do Not Call rules.
	
 1.Short titleThis Act may be cited as the Protecting American Consumers from Robocalls Act. 2.Private right of action for calls in violation of Do Not Call rulesSection 227(c)(5) of the Communications Act of 1934 (47 U.S.C. 227(c)(5)) is amended—
 (1)in the matter preceding subparagraph (A), by striking more than one telephone call within any 12-month period by or on behalf of the same entity and inserting a telephone call by or on behalf of an entity; and (2)in subparagraph (B), by striking up to.
			